SHERRY RADACK                                                                      CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                     CLERK OF THE COURT

TERRY JENNINGS                                                                    JANET WILLIAMS
EVELYN KEYES                                                                       CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                              PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                  First District of Texas                          www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                       301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                           November 27, 2018

    Anabel King                                                   Donald L. Turbyfill
    Wauson Probus                                                 Devlin, Naylor & Turbyfill,
    One Sugar Creek Center Blvd Ste                               P.L.L.C.
    880                                                           5120 Woodway Ste 9000
    Sugar Land, TX 77478-3557                                     Houston, TX 77056
    * DELIVERED VIA E-MAIL *                                      * DELIVERED VIA E-MAIL *

    John Wesley Wauson
    Wauson & Probus
    One Sugar Creek Center Blvd., Ste
    880
    Sugar Land, TX 77478
    * DELIVERED VIA E-MAIL *

    RE:     Court of Appeals Number: 01-18-00575-CV
            Trial Court Case Number: CI57283

    Style: Big City Cars Sales, L.L.C. and Mukesh Mansukhani v. Veros Credit, L.L.C.

           We substitute this page 1 of the opinion to correctly reflect the appellee as “Veros Credit,
    L.L.C.” No substantive changes to the opinion have been made.


                                                         Sincerely,


                                                         Christopher A. Prine, Clerk of the Court